DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-6 in the reply filed on 12/13/2021 is acknowledged. 	The traversal is on the ground(s) that, allegedly: 	“It is believed that claims 2-6 and 7-14 have been made according to the same embodiment including the same cooling unit. Since claims 2-6 depend from claim 1 and claim 7-14 also depend from claim 1 directly or the intervening claims, the first group of claims 2- 6 and the second group claims 7-14 cannot be separated from one another.	In more detail, claims 2-6, drawn to a cooling unit (30, 30a, 30b, 30c, 30d) spaced apart from a server and wherein the cooling unit (30, 30a, 30b, 30c, 30d) includes an evaporator (50) or heat exchanger (55). 	Group II, claim(s) 7-14, drawn to a cooling unit (30, 30a, 30b, 30c, 30d) with third and fourth regions within that are divided by a partition, wherein the third region has a reservoir (54) and water level sensor (56). However, all the cooling units (30, 30a, 30b, 30c, 30d) included in Group I and Group II encompass the same evaporator 50 or same heat exchanger 55, same reservoir 54 and same water level sensor 56, as shown in Figs. 3, 4, 5, 6 and 7. 	In other words, all the evaporator 50, heat exchanger 55, reservoir 54 and water level sensor 56 are included in the same cooling unit (30, 30a, 30b, 30c, 30d), as shown in Figs. 3, 4, 5, and 6. 	For example, claim 6 of Group I calls for "wherein the cooling unit comprises any one cooling means selected from an evaporator, an air-cooled total heat exchanger, a water-cooled heat exchanger, or a combination thereof." 	Claim 7 of Group II calls for "wherein the cooling unit comprises a third region containing a cooling means and a fourth region allowing external air to flow therethrough, the third region and the fourth region being divided by a partition." Claim 10 of Group II calls for wherein the third region contains a reservoir to store moisture. Claim 11 of Group II calls for "wherein the reservoir comprises a water level sensor and a heater". 	As such, claims 2-6 of group I and claims 7-14 of group II encompass or call for the same cooling unit and thus group I and group II cannot be separated from each other. 	Applicant therefore respectfully request the Examiner to examine simultaneously claims 2-6 and 7-14, which are included in Group I and Group II as outlined in the Restriction Requirement.”	This is not found persuasive because the cooling unit by itself is a part of linking claim 1 which was clearly shown to not be a special technical feature since it does not make a contribution over Magallanes (US 2017/0280593) as shown in the restriction Applicant may submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case”. However, Applicant has failed to do so. Accordingly, these inventions remain to be not obvious variants of each other based on the current record.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. The non-elected claims 7-14 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-6 follows.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities: the first “a server” should be “the server” and the second “a server” should be “a second server”. Appropriate correction is required.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Magallanes (US 2017/0280593) or, in the alternative, under 35 U.S.C. 103 as obvious over Magallanes (US 2017/0280593) in view of Tae (KR 101371278).Re claim 1:	Magallanes discloses a computing rack apparatus (10 in fig. 1; para. 0022) comprising: 	a rack housing (30 in fig. 1; para. 0023) configured to store a server (18 in fig. 1; para. 0022); 	a rack frame (20 in fig. 1; para. 0022) disposed in the rack housing (fig. 1), the server being fastened to and mounted on the rack frame (fig. 1, 7); and 	a cooling unit (12 in fig. 1; para. 0022) disposed in the rack housing (fig. 1), the cooling unit comprising a discharge port (120 in fig. 1, 3; para. 0025) configured to discharge cooling air (air that is discharged from 120 in fig. 3) and a suction port (116 in fig. 5B, 3; para. 0029) configured to suck internal air (internal air that flows into 116 in fig. 3) passing through a cooling zone (zones to the left and right of 18 and the zone within 18 in fig. 3), 	wherein the discharge port is located in a first region with respect to a boundary defined as a front surface of the server (discharge port 120 is located in a first region that is to the left of the left surfaces of the servers 18 in fig. 3, these left surfaces serve as a boundary), and the suction port is located in a second region with (suction port 116 is located in a second region that is to the right of the left surfaces of the servers 18 and extends downwards to 84 in fig. 3), the first and second regions forming the cooling zone (the first and second regions form the cooling zone in fig. 3),	wherein a space between the server and the cooling unit is opened to form an open structure (there is a space between server 18 and cooling unit 12 in fig. 1-3 that forms an open structure).	Alternatively, Tae discloses wherein a space between the server and the cooling unit (space between the bottom server 4 and cooling unit 5 in fig. 1, 2; 3rd to last para. on page 20 and last para. of page 20) is opened to form an open structure (this space is an open structure).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the computing rack apparatus of Magallanes wherein a space between the server and the cooling unit is opened to form an open structure as taught by Tae, in order to improve airflow within the rack apparatus so that more heat can be more evenly distributed and hot spots can be avoided.		Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 3:	The modified Magallanes discloses wherein the cooling air discharged through the discharge port (air that is discharged from 120 in fig. 3) flows along the discharge port, the cooling zone (zones to the left and right of 18 and the zone within 18 in fig. 3), and the suction port (suction port 116 in fig. 3).Re claim 4:	The modified Magallanes discloses wherein the cooling air discharged from the discharge port (air that is discharged from 120 in fig. 3) flows toward a server (18 in fig. 1; para. 0022) above the cooling unit (12 in fig. 1; para. 0022) or toward a server below the cooling unit.Re claim 5:	The modified Magallanes discloses wherein the cooling unit (12 in fig. 1; para. 0022) is fixed (para. 0024) to the rack frame (20 in fig. 1; para. 0022). Re claim 6:	The modified Magallanes discloses wherein the cooling unit (12 in fig. 1; para. 0022) comprises any one cooling means selected from an evaporator (para. 0022), an air-cooled total heat exchanger, a water-cooled heat exchanger, or a combination thereof. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0105317 – is considered pertinent because this application describes air cooling of electronic racks in data centers.
US 7,318,322 – is considered pertinent because this patent describes a rack-mount server system of a liquid cooling system, with multiple server modules and a cooling unit.
US 2015/0237768 – is considered pertinent because this application describes data center with racks containing servers that are cooling by a wall of fans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              March 10, 2022  

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835